PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Ceretto, Rachel
Application No. 16/508,159
Filed: 10 Jul 2019
For: ANIMAL CARRIER HAVING ABSORBENT CARRYING PANEL

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed July 25, 2022, to revive the above-identified application, which is being properly treated as a petition under 37 CFR 1.137(a).

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, August 3, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on November 4, 2021.  A Notice of Abandonment was mailed on April 6, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks items (1) and (3).  With regards to item (1), no reply to the Non-Final Office Action has been received.  The proposed reply required for consideration of a petition under 37 CFR 1.137(a) must be an amendment.   See 37 CFR 1.121.  A copy of the August 3, 2021 mailed Non-Final Office Action is attached for applicant’s convenience.

With regards to item (3), the instant petition does not contain a proper handwritten or S-signature (an S-signature includes any signature made by electronic or mechanical means, inserted between forward slash marks.  See 37 CFR 1.4(d)).    On renewed petition, petitioner must submit a properly signed petition.  See form PTO/SB/64.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

ATTACHMENT	Non-Final Office Action


    
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).